                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


  UNITED STATES OF AMERICA,

                   Plaintiff/Respondent,




   vs.                                                      Case No. 18-10061-EFM

  ALFREDO NINO-CRUZ,

                   Defendant/Petitioner.




                                MEMORANDUM AND ORDER

         Alfredo Nino-Cruz pleaded guilty to two counts of aggravated identity theft, for which this

Court sentenced him to a prison term of 48 months. This matter comes before the Court on Nino-

Cruz’s Motion collaterally attacking that sentence. For the reasons explained below, Nino-Cruz’s

Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct a Sentence by a Person in Federal

Custody (Doc. 31) is denied. Because review of Nino-Cruz’s Motion and the files and record of

the case conclusively show that he is not entitled to relief under § 2255, the Court denies the

Motion without an evidentiary hearing.

                           I.     Factual and Procedural Background

         On July 17, 2018, a federal grand jury returned a superseding indictment against Alfredo

Nino-Cruz. The Superseding Indictment charged Nino-Cruz with the following crimes: (Count 1)

aggravated re-entry into the United States, (Counts 2, 4, and 6) bank fraud, (Counts 3, 5, and 7)
aggravated identity theft, (Count 8) possession of a firearm by a convicted felon, (Count 9)

possession of ammunition by a convicted felon, and (Count 10) possession of a firearm by an

illegal alien.

        The Government and Nino-Cruz entered into a plea agreement. Nino-Cruz agreed to plead

guilty to two counts of aggravated identity theft (Counts 3 and 5), and the Government agreed to

dismiss the eight remaining counts. As a factual predicate for his guilty plea, Nino-Cruz admitted

that on June 8 and August 22, 2016, he opened checking accounts in the name of Israel Delgado

at Wells Fargo Bank and Intrust Bank in Wichita, Kansas. Nino-Cruz knew that Israel Delgado

was a real person, and he used fraudulent identification documents to open these accounts with the

intent of obtaining money from the bank. In paragraph six of the plea agreement, both parties

agreed “to request two (2) consecutive sentences of two (2) years each for a controlling sentence

of four (4) years.”1

        On October 9, 2018, Nino-Cruz appeared before the Court to enter his guilty plea. During

this hearing, the Court confirmed with Nino-Cruz that he had discussed the plea agreement with

his attorney, that his attorney answered any questions he had about the plea agreement, and that

he understood the plea agreement.2 The Court also told Nino-Cruz that by pleading to two counts

of aggravated identity theft in violation of 18 U.S.C. § 1028A, “[he] would be subject to a

mandatory two-year sentence in prison on each of those counts, and those two counts would run

consecutive[ly] . . . . So essentially this would call for a mandatory four-year sentence in prison.”3



        1
            Doc. 24, at 4.
        2
            Doc. 37, at 9.
        3
            Doc. 37, at 10.



                                                 -2-
Nino-Cruz stated that he understood that he would receive a mandatory four-year prison term.4

Later, the Court repeated that, pursuant to the plea agreement, the Government agreed to request

that the Court impose the sentence that, by law, the Court is required to give: “two years plus two

years for four years.”5

        During the October 9 hearing, the Court advised Nino-Cruz not to plead guilty if his

decision was based on promises he received other than what was discussed in the plea agreement.

And the Court and Nino-Cruz (via an interpreter) discussed this matter further:

        The Court: “Other than the promises made to you in this plea agreement which I’ve
        gone over with you, has anybody made any other promises to you to persuade you
        to plead guilty?”

        Nino-Cruz: “No.”

        The Court: “Has anyone made any threats against you to make you enter this plea?”

        Nino-Cruz: “No.”

        The Court: “Has anyone used or tried to use any physical force or violence against
        you to make you enter this [plea]?”

        Nino-Cruz: “No.”

After this discussion, Nino-Cruz pleaded guilty to Counts 3 and 5. On January 3, 2019, the Court

accepted the recommendation of the parties and sentenced Nino-Cruz to 48 months in prison to be

followed by one year of supervised release.6




        4
            Doc. 37, at 11.
        5
            Doc. 37, at 14.
        6
          At sentencing, the Government argued that—even though both parties agreed to recommend consecutive
24-month sentences—the law did not require Counts 3 and 5 to run consecutive to each other. Although the Court
had previously stated that it lacked the authority to impose concurrent 24-month prison terms, the Court ultimately
determined that a four-year prison sentence was appropriate in this case.



                                                       -3-
       On April 24, 2019, Nino-Cruz filed a Motion under 28 U.S.C. § 2255, seeking to modify

his 48-month sentence to 24 months. The Motion, which is handwritten and at times difficult to

read, raises three arguments in support of Nino-Cruz’s request to modify his sentence. First, Nino-

Cruz argues that his counsel promised him at various times that he would receive a 24-month

sentence. Second, Nino-Cruz states that he wanted to file a direct appeal of his sentence but that

his counsel never filed it. Third, Nino-Cruz argues that federal agents requested that his wife

testify at his sentencing; when she refused, Nino-Cruz states that these agents “beat up” his wife

and deported her to Mexico. In addition to reducing his sentence to 24 months, Nino-Cruz asks

the Court to investigate the federal agents and initiate a lawsuit against them.

                                      II.     Legal Standard

        Under 28 U.S.C. § 2255(a):

       A prisoner in custody under sentence of a court established by Act of Congress
       claiming the right to be released upon the ground that the sentence was imposed in
       violation of the Constitution or laws of the United States, or that the court was
       without jurisdiction to impose such sentence, or that the sentence was in excess of
       the maximum authorized by law, or is otherwise subject to collateral attack, may
       move the court which imposed the sentence to vacate, set aside or correct the
       sentence.

       According to Rule 4(b) of the Rules Governing Section 2255 Proceedings for the United

States District Courts:

       [T]he judge who receives the motion must promptly examine it. If it plainly appears
       from the motion, any attached exhibits, and the record of prior proceedings that the
       moving party is not entitled to relief, the judge must dismiss the motion . . . . If the
       motion is not dismissed, the judge must order the United States attorney to file an
       answer, motion, or other response within a fixed time, or to take other action the
       judge may order.




                                                 -4-
         The court must hold an evidentiary hearing on a § 2255 motion “[u]nless the motion and

the files and records of the case conclusively show that the prisoner is entitled to no relief.”7 The

petitioner must allege facts that, if proven, would warrant relief from his conviction or sentence.8

An evidentiary hearing is not necessary where a § 2255 motion contains factual allegations that

are contradicted by the record, inherently incredible, or when they are conclusions rather than

statements of fact.9

                                                 III.     Analysis

A.       Ineffective Assistance of Counsel: Advising the Length of Sentence

         For Nino-Cruz to successfully challenge his sentence based on a claim of ineffective

assistance of counsel, he must demonstrate two things: (1) that his counsel’s performance was

deficient and (2) that his counsel’s deficient performance prejudiced his defense.10 Nino-Cruz

asserts that his counsel promised him on multiple occasions that he would receive a total sentence

of 24 months in prison. The Court is greatly skeptical that Nino-Cruz’s counsel—a federal public

defender who frequently appears before the Court—would make any such promise. The Court’s

skepticism, however, is not the reason Nino-Cruz’s Motion is denied. Rather, the Court determines

that even if Nino-Cruz’s counsel made such an error, Nino-Cruz was not prejudiced by the mistake.




         7
             28 U.S.C. § 2255(b).
         8
          See Hatch v. Oklahoma, 58 F.3d 1447, 1471 (10th Cir. 1995), overruled in part on other grounds by Daniels
v. United States, 254 F.3d 1180, 1188 n.1 (10th Cir. 2001).
         9
           See id. (stating that “the allegations must be specific and particularized, not general or conclusory”); see
also United States v. Fisher, 38 F.3d 1144, 1147 (10th Cir. 1994) (rejecting ineffective assistance of counsel claims
that were merely conclusory in nature and without supporting factual averments).
         10
           Strickland v. Washington, 466 U.S. 668, 687 (1984); see also Bush v. Carpenter, 926 F.3d 644, 681 (10th
Cir. 2019) (explaining that to prevail on an ineffective assistance of counsel claim, a defendant “must show that
[counsel’s] deficient performance prejudiced the defense”).



                                                         -5-
          Before entering his plea of guilty, Nino-Cruz swore under oath that he had reviewed the

plea agreement with his attorney, that his attorney answered all of his questions about the plea

agreement, and that he understood the plea agreement. Pursuant to the plea agreement, Nino-Cruz

agreed to jointly recommend with the Government that he receive “two (2) consecutive sentences

of two (2) years each for a controlling sentence of four (4) years.”

          Furthermore, before accepting Nino-Cruz’s guilty plea, the Court informed him multiple

times that by pleading guilty to Counts 3 and 5 he would receive a prison sentence of 48 months.

The Court also asked Nino-Cruz whether anybody had made any promises (other than what was

contained in the plea agreement) to persuade him to plead guilty, to which Nino-Cruz stated under

oath: “No.” Based on the plea agreement and Nino-Cruz’s statements made under oath at the

October 9 hearing, it would be unfathomable for Nino-Cruz to believe that he would be sentenced

to 24 months in prison. The Court therefore concludes that Nino-Cruz has failed to demonstrate

that his counsel’s performance (even if deficient) was prejudicial to his defense, and the Motion

to modify the sentence to 24 months based on his counsel’s alleged promises is denied.

B.        Ineffective Assistance of Counsel: Failure to File Notice of Appeal

          Nino-Cruz does not list his counsel’s failure to file an appeal as one of the grounds

justifying his request to modify his sentence. However, in discussing why he never directly

appealed any of his other claims, Nino-Cruz states that his counsel never filed an appeal despite

Nino-Cruz’s desire to appeal his sentence. Construing the Motion liberally, the Court will address

Nino-Cruz’s statement as a claim of ineffective assistance of counsel for failure to file a notice of

appeal.




                                                -6-
       The Supreme Court has “long held that a lawyer who disregards specific instructions from

the defendant to file a notice of appeal acts in a manner that is professionally unreasonable.”11

Conversely, “a defendant who explicitly tells his attorney not to file an appeal plainly cannot later

complain that, by following his instructions, his counsel performed deficiently.”12 Here, Nino-

Cruz states that “[his] counsel told [him] not to appeal,” that his counsel never helped him appeal

his case, that his counsel “never want[ed] him to appeal,” and that his counsel never filed his

appeal. Conspicuously absent from Nino-Cruz’s Motion, however, is any claim that he expressly

instructed his counsel to file an appeal. As such, the Court cannot conclude that Nino-Cruz’s

counsel’s failure to file a notice of appeal was per se deficient legal representation.

       In Roe, the Supreme Court addressed whether “counsel [is] deficient for not filing a notice

of appeal when the defendant has not clearly conveyed his wishes one way or the other?”13 The

Court explained that in such cases, “whether counsel has performed deficiently by not filing a

notice of appeal is best answered by first asking a separate, but antecedent, question: whether

counsel in fact consulted with the defendant about an appeal.”14 The Court reasoned that “[i]f

counsel has consulted with the defendant, the question of deficient performance is easily answered:

Counsel performs in a professionally unreasonable manner only by failing to follow the

defendant’s express instructions with respect to an appeal.”15




       11
            Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000) (citation omitted).
       12
            Id. (citation omitted).
       13
            Id.
       14
            Id. at 478.
       15
            Id.



                                                         -7-
       Even if the defendant’s counsel did not consult with the defendant about an appeal, the Roe

Court instructed courts to then consider a second question: “whether counsel’s failure to consult

with the defendant itself constitutes deficient performance.”16 In keeping with its Strickland

decision, the Court declined to adopt a bright-line rule that the failure to consult with a defendant

regarding a post-judgment appeal is per se unreasonable.17 Instead, the Court held that counsel’s

duty to consult with a defendant about an appeal arises when “there is reason to think either (1)

that a rational defendant would want to appeal (for example, because there are nonfrivolous

grounds for appeal), or (2) that this particular defendant reasonably demonstrated to counsel that

he was interested in appealing.”18 To make this determination, “courts must take into account all

the information counsel knew or should have known.”19

       The Roe Court provided the following example to illustrate when a decision not to consult

a defendant about an appeal would likely be reasonable:

       [S]uppose that a defendant consults with counsel; counsel advises the defendant
       that a guilty plea probably will lead to a 2 year sentence; the defendant expresses
       satisfaction and pleads guilty; the court sentences the defendant to 2 years’
       imprisonment as expected and informs the defendant of his appeal rights; the
       defendant does not express any interest in appealing, and counsel concludes that
       there are no nonfrivolous grounds for appeal. Under these circumstances, it would
       be difficult to say that counsel is “professionally unreasonable.”20

       Here, Nino-Cruz indicates that he and his attorney had a conversation about appealing his

sentence and that his attorney advised him against appealing. If true, then Nino-Cruz’s counsel’s


       16
            Id.
       17
            Id. at 479.
       18
            Id. at 480.
       19
            Id. (citation omitted) (applying a totality of the circumstances standard).
       20
            Id. at 479.



                                                           -8-
performance was not deficient under Roe. However, even if Nino-Cruz’s attorney did not consult21

with him about the possibility of appealing his sentence, the Court cannot hold that such a decision

was deficient representation, even though it is certainly prudent for counsel to consult with a

defendant on the possibility of appeal as a matter of course.22

         Nino-Cruz was indicted on ten counts, and some of the counts would have carried a much

harsher prison sentence than four years had Nino-Cruz been convicted of them. By negotiating a

plea agreement, Nino-Cruz’s counsel obtained dismissal of eight counts and the Government’s

agreement to recommend a four-year sentence. Nino-Cruz expressly agreed to this outcome. The

Court ultimately accepted the parties’ joint recommendation and sentenced Nino-Cruz in

accordance with the terms of the plea agreement. At sentencing, the Court advised Nino-Cruz of

his appeal rights—many of which he waived in his plea agreement. And there are no discernible,

nonfrivolous grounds for attacking Nino-Cruz’s sentence on appeal. Under these facts, the Court

concludes that even if Nino-Cruz’s counsel failed to consult with Nino-Cruz about an appeal, the

failure to consult in this case was not objectively unreasonable. Thus, even construing Nino-

Cruz’s Motion as raising a claim of ineffective assistance of counsel for failing to file a notice of

appeal, the Court holds that the claim must fail.

C.       Lawsuit Against Federal Agents

         Finally, Nino-Cruz requests that the Court initiate an investigation and file a lawsuit against

unidentified members of the U.S. Marshals Service and U.S. Drug Enforcement Administration


         21
            Id. at 478 (“We employ the term ‘consult’ to convey a specific meaning—advising the defendant about the
advantages and disadvantages of taking an appeal, and making a reasonable effort to discover the defendant's
wishes.”).
         22
            Id. at 479 (“Because the decision to appeal rests with the defendant, we agree . . . that the better practice is
for counsel routinely to consult with the defendant regarding the possibility of an appeal.”).



                                                            -9-
(“DEA”) agents. Nino-Cruz claims that Marshals and DEA agents approached his wife before

Nino-Cruz’s sentencing hearing and offered to give her “legal status” in the United States in

exchange for testifying against Nino-Cruz at his sentencing. When Nino-Cruz’s wife refused to

testify at sentencing, Nino-Cruz claims that the Marshals and DEA agents “beat up” his wife and

deported her to Mexico.

       For a plethora of reasons, the Court is highly skeptical of the veracity of Nino-Cruz’s

claims. To identify just one: the Government had no obvious motivation to seek the testimony of

Nino-Cruz’s wife at sentencing, considering that the Government reached an agreement with Nino-

Cruz to jointly recommend a sentence of four years’ imprisonment. Because the Government

lacked a reason to seek this testimony at sentencing, the contention that federal agents would offer

Nino-Cruz’s wife legal status in the United States in exchange for her testimony—or physically

abuse her in response to her refusal to testify—is, to say the least, dubious.

       Nevertheless, even taking Nino-Cruz’s claims as true, it would not provide a reason to

modify or vacate Nino-Cruz’s sentence, which is the only purpose of a § 2255 motion. Nino-Cruz

is free to pursue a civil action against the unidentified individuals he claims abused his wife, but a

Motion under § 2255 is not the proper avenue for such a claim. The Court therefore denies the

Motion.

D.     Certificate of Appealability

       Rule 11 of the Rules Governing Section 2255 Proceedings requires the Court to grant or

deny a certificate of appealability (“COA”) when making a ruling adverse to the defendant. A

court may only grant a COA “if the applicant has made a substantial showing of the denial of a




                                                -10-
constitutional right.”23 A defendant satisfies this burden if “ ‘reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong.’ ”24 For the reasons

explained above, Nino-Cruz has not made a substantial showing of the denial of a constitutional

right. Therefore, the Court denies a COA.

           IT IS THEREFORE ORDERED that Nino-Cruz’s Motion under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct a Sentence by a Person in Federal Custody (Doc. 31) is DENIED.

           IT IS SO ORDERED.

           Dated this 21st day of November, 2019.




                                                                  ERIC F. MELGREN
                                                                  UNITED STATES DISTRICT JUDGE




           23
              28 U.S.C. § 2253(c)(2). The denial of a § 2255 motion is not appealable unless a circuit justice or a circuit
or district judge issue a COA. See 28 U.S.C. § 2253(c)(1).
           24
                Saiz v Ortiz, 392 F.3d 1166, 1171 n. 3 (10th Cir. 2004) (quoting Tennard v Dretke, 524 U.S. 274, 282
(2004)).




                                                          -11-
